As filed with the Securities and Exchange Commission on November 29, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-22708) Brown Advisory Funds (Exact name of registrant as specified in charter) 901 South Bond Street, Suite 400 Baltimore, MD 21231 (Address of principal executive offices) (Zip code) David M. Churchill President Brown Advisory Funds 901 South Bond Street, Suite 400 Baltimore, MD 21231 (Name and address of agent for service) (410) 537-5400 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:September 30, 2012 Item 1. Schedule of Investments. Brown Advisory Winslow Sustainability Fund Schedule of Investments September 30, 2012 (Unaudited) Shares Security Description Value $ Common Stocks - 96.4% Consumer Discretionary - 16.6% BorgWarner, Inc.* Chipotle Mexican Grill, Inc.* Johnson Controls, Inc. LKQ Corp.* Nike, Inc. Starbucks Corp. TJX Companies, Inc. Consumer Staples - 3.8% Church & Dwight Co., Inc. Whole Foods Market, Inc. Energy - 3.2% Denbury Resources, Inc.* Health Care - 2.5% Waters Corp.* Industrials - 26.1% Acuity Brands, Inc. Canadian National Railway Co. Clean Harbors, Inc.* Cummins, Inc. Danaher Corp. J.B. Hunt Transport Services, Inc. Pall Corp. Stericycle, Inc.* Verisk Analytics, Inc.* Wabtec Corp. Information Technology - 34.3% Accenture PLC ANSYS, Inc.* Apple, Inc. Arm Holdings PLC EMC Corp.* Google, Inc.* International Business Machines Corp. Intuit, Inc. QUALCOMM, Inc. Trimble Navigation, Ltd.* Materials - 9.9% Ecolab, Inc. Praxair, Inc. Sigma-Aldrich Corp. Total Common Stocks (Cost $8,392,737) Short-Term Investments - 4.2% Money Market Funds - 4.2% Cash Account Trust - Government & Agency Securities Portfolio, 0.03% # Total Short Term Investments (Cost $375,801) Total Investments - 100.6% (Cost $8,768,538) Liabilities in Excess of Other Assets - (0.6)% ) NET ASSETS - 100.0% $ * Non-Income Producing. # Annualized seven-day yield as of September 30, 2012. The cost basis of investments for federal income tax purposes at September 30, 2012 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ + Tax adjustments are calculated annually as of the Fund's fiscal year end. The first tax adjustments for the Fund will be calculated as of June 30, 2013.The above amounts do not reflect any tax adjustments. The Global Industry Classification Standard (GICS®) was developed by and is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P).GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund's Administrator, U.S. Bancorp Fund Services, LLC. Summary of Fair Value Disclosure at September 30, 2012 (Unaudited) The Fund utilizes various methods to measure the fair value of its investments on a recurring basis.U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are: • Level 1 — Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of September 30, 2012: Level 1 Level 2 Level 3 Common Stocks $ $
